EXHIBIT 10.26

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) made this 5th day of December 2008,
is by and between Citi Trends, Inc., a Delaware corporation (the “Company”), and
David Alexander, an individual (the “Executive”).

 

WHEREAS, the Company and the Executive are also parties to an Employment
Non-Compete, Non-Solicit and Confidentiality Agreement (the “Confidentiality
Agreement”) which is to remain in full force and effect; and

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
parties agree as follows:

 

1.                                       Term of Employment.  The Executive’s
employment shall commence with the execution of this Agreement and the
Confidentiality Agreement and shall continue, pursuant to the terms of this
Agreement, on an at-will basis, until either the Executive or the Company
terminates the employment relationship for any or no reason, with or without
Cause (as defined in Section 4 below).  If Executive terminates the Agreement,
he agrees to provide the Company with a minimum of thirty (30) days written
notice.

 

2.                                       Nature of Duties.  The Executive shall,
during his employment hereunder, be the Company’s President and Chief Operating
Officer.  The Executive shall devote his full business time and effort to the
performance of his duties to the Company.

 

3.                                       Compensation.

 

A.                                   The Company shall pay the Executive a base
salary at an annual rate of $500,000, minus legally required withholdings, which
may be adjusted from time to time at the sole discretion of the Chief Executive
Officer (“CEO”) and/or Board of Directors of the Company (the “Board”).  The
Executive’s base salary shall be paid in conformity with the Company’s salary
payment practices that are generally applicable to similarly situated Company
executives.  The Executive will be eligible for a performance compensation
review in March 2010.

 

B.                                     The Executive shall be eligible for
consideration of a discretionary bonus under the Company’s Executive Management
Level Bonus Plan, which is currently 100% of base salary with the opportunity to
achieve up to 200% of the bonus plan percent.  The company will guarantee 20%
(i.e., $100,000) of Executive’s first year bonus which covers FY2009.  This
bonus is payable no later than April 2, 2010.   The Executive must be employed
with The Company at the time the bonus is paid to be eligible for a payout.  The
Company may revise or eliminate the Executive Management Level Bonus Plan at any
time without notice at its sole discretion.

 

C.                                     Upon the Executive’s start date with the
Company, the Executive will be awarded restricted stock valued at $500,000,
fully vested in four years at the rate of 25% per year.

 

D.                                    The Executive will be eligible for the
following benefits as an executive management employee:

 

--------------------------------------------------------------------------------


 

·                                          401(k) profit sharing account;

 

·                                          Equity Awards: Consideration for
Annual Restricted Stock Awards based on company performance and personal
performance achievements;

 

·                                          Health, dental, life and disability
insurance; and

 

·                                          Vacation:  4 weeks per year.

 

These benefits set forth in Section 3.D. are offered at the Company’s sole
discretion and may be modified or eliminated by the Company at any time without
notice.

 

E.                                      The Executive will be reimbursed up to
$150,000 in relocation costs.  Additionally, costs that are taxable will be
grossed up for federal and state tax purposes.  We estimate that the gross up
will total approximately $80,000.  If Executive voluntarily terminates his
employment for any reason within 24 months of his hire date, Executive must
immediately pay back to the Company all reimbursed relocation costs.

 

4.                                       Termination Payments and Benefits. 
Regardless of the circumstances of the Executive’s termination, he shall be
entitled to payment when due of any unpaid base salary, expense reimbursements
and vacation days accrued prior to the termination of his employment, and other
unpaid vested amounts or benefits under Company pension and health benefit
plans, and to no other compensation or benefits.  If the Company terminates the
Executive’s employment without Cause or as a result of a Change in Control, the
Company will provide the Executive with separation payments of twelve (12)
months base salary, to be paid in Twenty-six (26) regular bi-weekly pay periods
beginning on the first pay period following the termination of the Executive. 
For purposes of this Agreement, “Change in Control” shall mean the acquisition
by any person (as defined under section 409A of the Code), or more than one
person acting as a group (as defined under section 409A of the Code), of stock
of the Company that, together with the stock of the Company held by such person
or group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company and either Executive’s
job duties have been materially and permanently diminished or the Executive’s
compensation has been materially decreased.  These separation payments are
conditioned upon Executive executing a Separation and General Release Agreement
at the time of termination which is acceptable to the Company and the Executive.

 

In all other circumstances, including if the Executive resigns, retires or is
terminated for Cause, the Executive shall not be entitled to receive such
separation payments.  For purposes of this Agreement, “Cause” shall mean the
Executive’s:

 

(1)                                 commission of a willful act of fraud or
dishonesty, the purpose or effect of which, in the CEO and/or Board’s sole
determination, materially and adversely affects the Company;

 

(2)                                 conviction of a felony or a crime involving
embezzlement, conversion of property or moral turpitude (whether by plea of nolo
contendere or otherwise);

 

2

--------------------------------------------------------------------------------


 

(3)                                  engaging in willful or reckless misconduct
or gross negligence in connection with any property or activity of the Company,
the purpose or effect of which, in the CEO and/or Board’s determination,
materially and adversely affects the Company;

 

(4)                                  material breach of any of the Executive’s
obligations as an employee or  stockholder as set forth in the Company’s
Information Security Policies and Code of Business Conduct; provided that the
Executive has been given written notice by the CEO and/or Board of such breach
and 30 days from such notice fails to cure the breach; or

 

(5)                                  failure or refusal to perform any material
duty or responsibility under this Agreement or a determination that the
Executive has breached his fiduciary obligations to the Company; provided that
the Executive has been given written notice by the CEO and/or Board of such
failure, refusal or breach and 30 days from such notice fails to cure such
failure, refusal or breach.

 

5.                                       Notice.  The Executive will send all
communications to the Company in writing, to: Citi Trends, Inc., 104 Coleman
Blvd., Savannah, Georgia 31408, Fax: (912) 443-3663.  All communications from
the Company to the Executive relating to this Agreement shall be sent to the
Executive in writing at his office and home address as reflected in the
Company’s records.

 

6.                                       Amendment.  No provisions of this
Agreement may be modified, waived, or discharged except by a written document
signed by a duly authorized Company officer and the Executive.  A waiver of any
conditions or provisions of this Agreement in a given instance shall not be
deemed a waiver of such conditions or provisions at any other time in the
future.

 

7.                                       Choice of Law and Venue.  The validity,
interpretation, construction, and performance of this Agreement shall be
governed by the laws of the State of Georgia (excluding any that mandate the use
of another jurisdiction’s laws).  Any action to enforce or for breach of this
Agreement shall be brought exclusively in the state or federal courts of the
County of Chatman, City of Savannah.

 

8.                                       Successors.  This Agreement shall be
binding upon, and shall inure to the benefit of, the Executive and his estate,
but the Executive may not assign or pledge this Agreement or any rights arising
under it, except to the extent permitted under the terms of the benefit plans in
which he participates.  Without the Executive’s consent, the Company may assign
this Agreement to any affiliate or to a successor to substantially all the
business and assets of the Company.

 

9.                                       Validity.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.

 

10.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original but all of which together shall constitute the same instrument.

 

11.                                 Entire Agreement.  This Agreement and the
Confidentiality Agreement between the parties constitute the entire agreement
between the parties and supersede any and all prior

 

3

--------------------------------------------------------------------------------


 

contracts, agreements, or understandings between the parties which may have been
entered into by Company and the Executive relating to the subject matter
hereof.  This Agreement may not be amended or modified in any manner except by
an instrument in writing signed by both Company and the Executive.  The failure
of either party to enforce at any time any of the provisions of this Agreement
shall in no way be construed to be a waiver of any such provision or the right
of such party thereafter to enforce each and every such provision.  No waiver of
any breach of this Agreement shall be held to be a waiver of any other or
subsequent breach.  All remedies are cumulative, including the right of either
party to seek equitable relief in addition to money damages.

 

IN WITNESS WHEREOF, the parties hereto have set their hands as of the day and
year first written above.

 

 

CITI TRENDS, INC.

 

 

 

 

 

By:

/s/ R. Edward Anderson

 

Name:

R. Edward Anderson

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

/s/ David Alexander

 

DAVID ALEXANDER

 

4

--------------------------------------------------------------------------------